ICJ_090_OilPlatforms_IRN_USA_1994-01-18_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS
ET ORDONNANCES

1994

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS
AND ORDERS

 
INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN v. UNITED STATES
OF AMERICA)

ORDER OF 18 JANUARY 1994

1994

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D'AMÉRIQUE)

ORDONNANCE DU 18 JANVIER 1994
Official citation:
Oil Platforms (Islamic Republic of Iran

v. United States of America), Order of 18 January 1994,
LC J. Reports 1994, p. 3

Mode officiel de citation:

Plates-formes pétrolières ( République islamique d'Iran
c. Etats-Unis d'Amérique), ordonnance du 18 janvier 1994,
CIJ. Recueil 1994, p. 3

 

Sales number
ISSN 0074-4441 N° de vente: 647
ISBN 92-1-070706-0

 

 

 
18 JANUARY 1994

ORDER

OIL PLATFORMS

(ISLAMIC REPUBLIC OF IRAN ». UNITED STATES
OF AMERICA)

PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

18 JANVIER 1994

ORDONNANCE
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1994

18 janvier 1994

AFFAIRE DES PLATES-FORMES PÉTROLIÈRES

(RÉPUBLIQUE ISLAMIQUE D'IRAN c. ÉTATS-UNIS
D’AMERIQUE)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l'article 48 du Statut de la Cour et l’article 79 de son Règlement,

Vu la requête enregistrée au Greffe de la Cour le 2 novembre 1992 par
laquelle la République islamique d'Iran a introduit une instance contre
les Etats-Unis d'Amérique,

Vu les ordonnances du 4 décembre 1992 et du 3 juin 1993 par lesquelles
le Président de la Cour a fixé puis prorogé les délais pour le dépôt du
mémoire de la République islamique d'Iran et pour le dépôt du contre-
mémoire des Etats-Unis d'Amérique;

Considérant que le mémoire de la République islamique d’Iran a été
déposé, le 8 juin 1993, dans le délai ainsi prorogé;

Considérant que le 16 décembre 1993, dans le délai ainsi prorogé pour
le dépôt du contre-mémoire, les Etats-Unis d'Amérique ont déposé cer-
taines exceptions préliminaires à la compétence de la Cour;

Considérant qu’en conséquence, en vertu des dispositions du para-
graphe 3 de l’article 79 du Règlement de la Cour, la procédure sur le fond
est suspendue et qu’il échet de fixer un délai dans lequel la partie adverse
pourra présenter un exposé écrit contenant ses observations et conclu-
sions sur les exceptions préliminaires;

1994
18 janvier
Rôle général
n° 90
PLATES-FORMES PETROLIERES (ORDONNANCE 18 I 94) 4

Considérant qu’au cours d’une réunion, tenue le 17 janvier 1994, entre
le Président de la Cour et les représentants des Parties, la République
islamique d’Iran a demandé que le 1er juillet 1994 soit fixé comme date
d’expiration du délai pour la présentation de cet exposé écrit, et que les
Etats-Unis ont donné leur accord;

Compte tenu des vues des Parties,
Fixe au 1° juillet 1994 la date d’expiration du délai dans lequel la Répu-
blique islamique d’Iran pourra présenter un exposé écrit contenant ses

observations et conclusions sur les exceptions préliminaires soulevées par
les Etats-Unis d'Amérique;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-huit janvier mil neuf cent quatre-vingt-quatorze,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour et
les autres seront transmis respectivement au Gouvernement de la Répu-
blique islamique d’Iran et au Gouvernement des Etats-Unis d'Amérique.

Le Président,
(Signé) R. Y. JENNINGS.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
